Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 21, none of the prior art of record, alone or in combination, discloses a method for operating an ultrasonic reentry device, comprising, inter alia: providing an ultrasound transmission member having a proximal end and a distal end; providing a catheter body having a lumen surrounding the ultrasound transmission member; providing a dilator slidably disposed within the lumen of the catheter body, the dilator surrounding the ultrasound transmission member; and exposing the distal end of the ultrasound transmission member from a distal end of the dilator; wherein the method includes providing a sheath disposed over the dilator, the catheter body, and the ultrasound transmission member.
With respect to base claim 31, none of the prior art of record, alone or in combination, discloses a method for operating an ultrasonic reentry device, comprising, inter alia, providing a catheter body having a lumen; providing an ultrasound transmission member disposed in the lumen; disposing a dilator over the ultrasound transmission member, with the catheter body overlapping the dilator; and articulating a distal end of the sheath to position the distal end of the ultrasound transmission member and a distal end of the dilator, wherein the method includes providing a sheath disposed over the dilator, the catheter body, and the ultrasound transmission member. 

member (e.g., as shown in figure 7l) having a proximal end and a distal end; providing a catheter body having a lumen surrounding the member; providing a dilator slidably disposed within the lumen of the catheter body, the dilator surrounding the member; and exposing the distal end of the member from a distal end of the dilator; and exposing a distal end of the dilator from a distal end of a sheath.  However, Makower et al. do not disclose that the method includes providing a sheath that is disposed over the dilator, the catheter body, and the member, wherein the member is an ultrasound transmission member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771